UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7091



YUSUF ABDUL AL-WAHHAB,

                                            Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; SUPREME COURT OF
VIRGINIA; GENERAL ASSEMBLY OF VIRGINIA; GOV-
ERNOR OF VIRGINIA; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA; THE COUNCIL ON HUMAN
RIGHTS; BOARD OF EDUCATION, Director; DEPART-
MENT OF CORRECTIONS, Director; AUGUSTA CORREC-
TIONAL CENTER; L. W. SAUNDERS, Warden,
                                           Defendants - Appellees.



                            No. 95-7160


YUSUF ABDUL AL-WAHHAB,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; SUPREME COURT OF
VIRGINIA; GENERAL ASSEMBLY OF VIRGINIA; GOV-
ERNOR OF VIRGINIA; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA; THE COUNCIL ON HUMAN
RIGHTS; BOARD OF EDUCATION, Director; DEPART-
MENT OF CORRECTIONS, Director; AUGUSTA CORREC-
TIONAL CENTER; L. W. SAUNDERS, Warden,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-194-CV-3)


Submitted:    December 14, 1995         Decided:   January 4, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yusuf Abdul Al-Wahhab, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion for reconsideration. We have reviewed the record and the
district court's opinions and find no reversible error. Accord-

ingly, we deny leave to proceed in forma pauperis and dismiss the

appeals on the reasoning of the district court. Al-Wahhab v.
Virginia, No. CA-95-194-CV-3 (E.D. Va. June 5, June 28 & July 20,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                         DISMISSED

                                  2